Citation Nr: 1603842	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  10-09 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for mild restrictive ventilatory defect (claimed as breathing problems and shortness of breath).

3.  Entitlement to service connection for diverticulitis status post colon resection with residuals (claimed as parts of colon removed), to include as secondary to service-connected gastroesophageal reflux disease (GERD) with irritable bowel syndrome (IBS).

4.  Entitlement to service connection for a bilateral foot condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to March 1995.  The evidence of record reflects that he served in Bahrain from January 1991 to May 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision.

In June 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) at the Nashville, Tennessee, RO.  A transcript of this hearing has been associated with the claims file.

In January and November 2013 as well as in August 2014, the Board remanded the Veteran's claims.  The Appeals Management Center (AMC) continued the previous denial of the claims most recently in a June 2015 supplemental statement of the case (SSOC). Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board notes that the Veteran was previously unrepresented in this appeal.  However, he clarified with the Board in July 2014 that he is now represented by the Veterans of Foreign Wars of the United States (VFW).  The Board further notes that a June 2011 VA Form 21-22 appointing VFW as the Veteran's representative is of record, and the Veteran and his representative have clarified that this form has not been revoked.  Accordingly, the Board concludes that the Veteran is now represented by VFW in this appeal.  

In a statement dated September 2013, the Veteran raised a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  He has also referenced a claim of service connection for PTSD in statements dated April 2014.  This issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The Board also notes that in a February 2014 VA examination, the examiner opined that the Veteran's diagnosed dysphagia and Schatzki's ring are related to his service-connected GERD with IBS.  As the Veteran has not claimed that either of these disabilities are related to his GERD with IBS, the Board will refer this matter to the AOJ for appropriate action.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also reviewed the records in the Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of the electronic records.

The issues of entitlement to service connection for a bilateral hearing loss disability, diverticulitis, and a bilateral foot condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's mild restrictive ventilatory defect is not due to an undiagnosed illness or a medically unexplained chronic multi-symptom illness.

2.  The Veteran's mild restrictive ventilatory defect is congenital in nature; there is no disease or injury that was superimposed on the mild restrictive ventilatory defect during service or is otherwise related to the defect.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for mild restrictive ventilatory defect are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.317, 4.9 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for mild restrictive ventilatory defect.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in January and November 2013 as well as in August 2014, the Board remanded this claim and ordered either the AOJ or the AMC to obtain an opinion as to whether the Veteran has an additional disability due to a disease or injury superimposed upon his mild restrictive ventilatory defect and whether he has any other disabilities related to symptoms associated with the mild restrictive ventilatory defect.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, medical opinions as to the above directions were obtained and associated with the Veteran's claims folder.  The Veteran's mild restrictive ventilatory defect claim was readjudicated most recently via the June 2015 SSOC.  

Accordingly, the Board's remand instructions have been substantially complied with regarding the Veteran's mild restrictive ventilatory defect claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the disability rating and effective-date elements of the claim, by a letter mailed in February 2009, prior to the initial adjudication of his claim.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes the Veteran's statements, service treatment records, as well as VA and private treatment records.  

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the Veteran's respiratory symptomatology, and suggested the submission of evidence that would be beneficial to the Veteran's claim, namely evidence pertaining to a relationship between the Veteran's mild restrictive ventilatory defect and his military service.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the rating criteria necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran was afforded a VA examination for his mild restrictive ventilatory defect in February and May 2013 with addendum opinions obtained in February 2014 and June 2015.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, reviewed his claims folder, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that these VA examination reports with supplemental opinions are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board notes that the Veteran indicated on his January 2009 claim that he has sought medical treatment at Medina General Hospital, Akron General Hospital, Rheas Clinic, Memphis Gastroenterology, Campbell Clinic of Orthopaedics, and Methodist Le Bonheur.  The claims folder contains medical records from Memphis Gastroenterology, Campbell Clinic of Orthopaedics, and Methodist Le Bonheur. However, the claims folder does not contain any records from Medina General Hospital, Akron General Hospital, or Rheas Clinic.  Pursuant to the November 2013 Board Remand, in a November 2013 letter, the AMC requested that the Veteran return a signed and dated VA Form 21-242 Authorization and Consent to Release Information in order to obtain all records from Medina General Hospital, Akron General Hospital, and Rheas Clinic.  As evidenced by the claims folder, the Veteran did not return a signed and dated medical authorization form.    

Although the absence of the private treatment records from Medina General Hospital, Akron General Hospital, and Rheas Clinic is regrettable, the Board finds that VA adjudication of the appeal may go forward without these treatment records.  The Veteran has an obligation to assist VA in the development of his claims by providing a signed and dated medical authorization form.  See Wood v. Derwinski, 1 Vet. App. 190. 192 (1991) ("the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) [VA's duty to assist is not a license for a "fishing expedition" to determine if there might be some unspecified information which could possibly support a claim].  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He presented testimony before the undersigned in June 2011.  

Accordingly, the Board will proceed to a decision as to the issue of entitlement to service connection for mild restrictive ventilatory defect.

Service connection for mild restrictive ventilatory defect

The Veteran has asserted that he has had shortness of breath and breathing problems since his active duty service.  In his January 2009 claim, the Veteran asserted that he was exposed to oil burning towers, scud missiles, dead military soldiers, unsanitary bathroom conditions, soldiers exposed to chemical agents, and precaution chemical drills.  The Veteran asserted in his September 2009 notice of disagreement (NOD) that he was exposed to chemical and biological weapons during routine details.

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  Congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  But service connection is generally precluded by regulation for such "defects", because they are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R.     §§ 3.303(c), 4.9, 4.127; accord Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007). 

VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  The General Counsel draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that a defect is "more or less stationary in nature", while a disease is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at para. 2. 

In this regard, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c).  See also Quirin, 22 Vet. App. at 397; Terry, 340 F.3d at 1385-86 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").  However, a congenital defect can still be subject to superimposed disease or injury.  VAOPGCPREC 82-90.  If such superimposed disease or injury does occur, service connection may be warranted for the resulting disability.  Id. 

However, if it is determined during service that a Veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin, 22 Vet. App. at 396-397.  In this case, however, the medical evidence demonstrates that the Veteran has been diagnosed with a mild restrictive ventilatory defect.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

To the extent that the Veteran contends that his breathing problems are due to undiagnosed illness incurred in Southwest Asia, the Board finds that his respiratory complaints stem from a diagnosable disorder, namely mild restrictive ventilatory defect.  As this disorder has been diagnosed, the Board concludes that the special provisions pertaining to undiagnosed illnesses are not applicable, and service connection cannot be granted under the presumptive provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317.  See 38 C.F.R. § 3.317 (2015).  

With respect to in-service complaints of or treatment for respiratory problems, in an April 1991 service treatment record, the Veteran reported having hay fever and sinus problems.  Also, he reported nasal congestion in October 1994 and another treatment record documents an assessment of an upper respiratory infection. 

Regarding post-service treatment, in a May 2005 private medical record from Allergy & Asthma Care, the Veteran was noted as having perennial nasal symptoms.  It was noted that he wheezes on exercise but asthma is not really a part of the picture.  In an August 2009 private medical record from GI Pathology, the Veteran was noted as having monilla esophagitis.  In August 2009 and May 2010 private medical records from Memphis Gastroenterology Endoscopy Center East, the Veteran was diagnosed with dysphagia, duodenitis, esophageal candidiasis, and Schatzki Ring. 

At the May 2009 VA examination, the Veteran was diagnosed with a mild restrictive ventilatory defect.  However, the examiner did not provide an opinion regarding the etiology of the Veteran's mild restrictive ventilatory defect or discuss the other diagnoses listed above.  Therefore, the Board remanded the Veteran's claim in January 2013 for a medical opinion to be obtained as to whether he has an additional disability due to a disease or injury superimposed upon his mild restrictive ventilatory defect as a result of his active duty service.  The examiner was to also determine whether any other disabilities related to the Veteran's complaints of shortness of breath and breathing problems had their onset during, or were caused or aggravated by, the Veteran's active duty service, to include the several exposures noted above. 

Pursuant to the Board remand, a VA medical opinion was obtained in February 2014.  After review of the Veteran's claims folder, the VA examiner concluded that there is no evidence available that the Veteran has an additional disability due to a disease or injury superimposed upon his mild restrictive ventilator defect as a result of his active duty service, to include his exposure to environmental hazards.  Indeed, the VA examiner reported that there was no current mild restrictive ventilatory defect given a normal spirometry reading in May 2013 and that the Veteran was not on medication for a lower respiratory condition.  She also noted a review of pertinent medical evidence of record, to include normal chest X-rays dated May 2009 and May 2013.  Moreover, treatment records were silent for emergency room visits, hospitalizations, or medications related to chronic lower respiratory symptoms.  Furthermore, although the May 2009 PFT results suggested a mild restrictive ventilator defect due to reduced vital capacity, this was not a pathognomonic correlation and may have represented a variation in testing/effort since PFTs in May 2013 showed normal spirometry (normal vital capacity) and improved DLCO on no treatment.  

Additionally, a medical opinion was obtained in June 2015 as to whether the Veteran's dysphagia, duodenitis, esophageal candidiasis, and/or Schatzki's Ring are related to the Veteran's complaints of shortness of breath and breathing problems.  After review of the Veteran's medical history, the VA examiner concluded that it is less likely than not that these gastrointestinal issues result in the Veteran's respiratory difficulties.  The examiner's rationale for his conclusion was based on his finding that these gastrointestinal conditions do not cause shortness of breath or breathing problems.   

The February 2014 and June 2015 VA medical opinions were based upon a thorough review of the record and analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].   

The Veteran has not submitted a competent medical opinion to contradict the VA examiners' opinions that there was no additional disability due to a disease or injury superimposed upon his mild restrictive ventilator defect as a result of his active duty service, to include his exposure to environmental hazards, or that his gastrointestinal conditions are related to the defect.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim but has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014) [it is the claimant's responsibility to support a claim for VA benefits]. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his respiratory symptoms both current and past (including shortness of breath and breathing problems), has presented no clinical evidence of additional disability due to a disease or injury superimposed upon his mild restrictive ventilator defect as a result of his active duty service.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his mild restrictive ventilatory defect.  Such opinion requires specific medical training in the field of pulmonology and gastroenterology and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training in these fields to render medical opinions, the Board must find that his contention with regard to additional disability due to a disease or injury superimposed upon his mild restrictive ventilator defect as a result of his active duty service to be of minimal probative value and outweighed by the objective evidence which is absent a finding of such.  See 38 C.F.R. § 3.159(a)(1) (2015) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence that the mild restrictive ventilatory defect was subject to superimposed disease or injury during service or that there are additional disabilities related to the complaints of shortness of breath and breathing problems.

The Board therefore finds that the Veteran's mild restrictive ventilatory defect is assessed as a congenital defect, and there is no competent and probative evidence that the disorder is due to in-service trauma or was subject to a superimposed disease or injury during service, and that there are no additional disabilities related to the defect to include symptoms such as shortness of breath and breathing problems.  As such, it is not a disability for purposes of VA disability compensation as it is congenital in nature. 38 C.F.R. § 3.303(c).  See, e.g., Browder v. Derwinski, 1 Vet. App. 204 (1991).  Thus, service connection is denied on this basis.  


ORDER

Entitlement to service connection for mild restrictive ventilatory defect (claimed as breathing problems and shortness of breath) is denied.


REMAND

With regard to the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability, the Board remanded this claim in August 2014 for the Veteran to be provided a VA audiological examination to determine whether his bilateral hearing loss disability is related to service, to include noise exposure.  Pursuant to the August 2014 Board remand, the Veteran was provided a VA audiological examination in June 2015.  Pertinently, the VA examiner reported that the Veteran was unable and/or unwilling to provide consistent and reliable responses for his audiological testing.  In particular, the examiner stated that there was a significant discrepancy between the speech reception threshold and pure tone average for each ear.  The speech reception thresholds were obtained at 27 dB in the right ear and 28 dB in the left ear, and pure tone averages were 45 dB in the right ear and 55 dB in the left ear.  Moreover, the Veteran gave inconsistent responses for pure tone stimuli.  Based on these findings, the examiner declined to provide an opinion as to whether the Veteran's bilateral hearing loss disability is related to military service.  

Although the Board acknowledges the test results that were determined to be unreliable during the June 2015 VA examination, the Board finds that the examiner should have provided an opinion as to the etiology of the Veteran's bilateral hearing loss disability.  Notably, the competent and probative evidence of record documents a previous diagnosis of a bilateral hearing loss disability for VA evaluation purposes.  See the January 2013 VA examination report.  The Board notes that when the Veteran was diagnosed with a bilateral hearing loss disability during the January 2013 VA examination, there was no indication that the audiological testing was unreliable or invalid.  On the contrary, the VA examiner reported that the test results were valid for rating purposes.  In light of the foregoing, the Board finds that another remand is warranted to determine whether the Veteran's bilateral hearing loss disability, to include the previously diagnosed bilateral hearing loss during the January 2013 VA examination, is related to his military service.  

With respect to the Veteran's claim of entitlement to service connection for diverticulitis status post colon resection with residuals claim, the Board remanded this claim in August 2014 for a VA medical opinion as to whether the Veteran's diverticulitis is caused or aggravated by his active duty service, to include his reports of being exposed to chemical and biological weapons during routine details. In providing the requested opinion, the examiner was specifically directed to find the Veteran credible with regard to his in-service exposure to chemical and biological weapons. 

Pursuant to the August 2014 remand, the Veteran was provided a VA examination in June 2015.  After examination of the Veteran and consideration of his medical history, the VA examiner concluded that it is less likely than not that the Veteran's diverticulitis was caused or aggravated by his military service.  The examiner's rationale for his conclusion was based on his finding that diverticulitis is a condition caused by outpouching in the intestines, chiefly thought to be a problem related with low fiber diet, constipation and straining, and that aging diverticulitis occurs with inflammation or infection in these diverticula.  The examiner further noted that this is a diagnosed condition with a known etiology and that no lower intestine problems were noted in the service treatment records.  

Crucially, however, in finding that the Veteran's diverticulitis is not related to service, the VA examiner did not address the Veteran's conceded in-service exposure to chemical and biological weapons during service.  Indeed, the examiner appeared to base the rationale for their conclusion in part on the absence of any in-service onset of the Veteran's diverticulitis.  Therefore, the Board finds that an additional opinion should be obtained as to whether the Veteran's diverticulitis is related to his military service with consideration of his exposure to biological and chemical weapons.

Finally, with regard to the Veteran's claim of entitlement to service connection for a bilateral foot condition, the Board remanded this claim in August 2014 for a medical opinion as to whether the Veteran's bilateral plantar fasciitis is related to his military service, to include treatment for right and left foot pain, or is alternatively caused or aggravated by his service-connected lumbar spine disability and bilateral ankle disabilities.  

Pursuant to the August 2014 Board remand, the Veteran was provided a VA examination in May 2015 for his bilateral foot condition.  After examination of the Veteran and consideration of his medical history, the VA examiner concluded that the Veteran's bilateral feet condition is in no way related to his military service.  The examiner's rationale for their conclusion was based on their review of the Veteran's service treatment records and radiographs.  Notably, the examiner did not address the Veteran's in-service treatment for foot pain.  Moreover, although the examiner also opined that the Veteran's bilateral foot condition is not related to his lumbar spine disability as there is no evidence that plantar fasciitis or nonspecific forefoot pain is related to lumbosacral pain/degenerative arthritis of the lumbar spine, the examiner did not provide any opinion as to whether the Veteran's bilateral foot condition is aggravated by his lumbar spine disability.  The examiner also did not report whether the Veteran's bilateral feet condition is caused or aggravated by his bilateral ankle disabilities.  Therefore, remand is warranted for compliance with the August 2014 Board remand instructions.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).    
Accordingly, the case is REMANDED for the following action:

1. Obtain a supplemental opinion from an audiologist as to the etiology of the Veteran's bilateral hearing loss disability.  Note that as a diagnosis of hearing loss has already been established, the non-valid results of the June 2015 examination may be disregarded.

The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's diagnosed hearing loss was incurred in or aggravated by his active duty service, to include his credible report of significant noise exposure.  In providing the opinion, the examiner must address the Veteran's report that he has experienced decreased hearing in his ears since service. 

The reviewer must explain the reasons behind any opinions provided.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

2. Obtain an addendum from the examiner who conducted the June 2015 VA gastrointestinal examination (or a suitable substitute if this individual is unavailable).  The examiner is requested again to review the claims folder in order to render an opinion as to whether it is at least as likely as not that the Veteran's diverticulitis status post colon resection with residuals was incurred in, or caused or aggravated by, his active duty service, to specifically include his credible and accepted reports of being exposed to chemical and biological weapons during routine details.  The reviewer is also directed to not consider the fact that diverticulitis is not a chronic multi-symptom illness that VBA has associated with Gulf War environmental hazards exposure

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The reviewer must explain the reasons behind any opinions provided.  

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists.

3. Obtain an addendum opinion from the physician who conducted the Veteran's May 2015 bilateral foot examination (or a suitable substitute if this individual is unavailable).  After reviewing the file and noting the Veteran's reported history of symptoms, the examiner must render opinions as to the following: 

a. Whether it is at least as likely as not that the Veteran's diagnosed plantar fasciitis of the left foot was incurred, or caused or aggravated by his military service.  In responding to this question, the reviewer must consider the Veteran's in-service treatment for left foot pain.
b. Whether it is at least as likely as not that the Veteran's diagnosed plantar fasciitis of the left foot was caused by (i) his service-connected lumbar spine disability, or (ii) his service-connected non-insertional Achilles tendonitis of the bilateral ankles. 

c.  Whether it is at least as likely as not that the Veteran's diagnosed plantar fasciitis of the left foot was aggravated by (i) his service-connected lumbar spine disability or (ii) his service-connected non-insertional Achilles tendonitis of the bilateral ankles.  Aggravation means that the disability permanently worsened beyond its natural progression.

d. Whether the Veteran has a currently diagnosed disability of the right foot, and if so, whether it is at least as likely as not that it was incurred in, or caused or aggravated by his military service.  In responding to this question, the reviewer must consider the Veteran's in-service treatment for right foot pain.

e. If the Veteran has a currently diagnosed disability of the right foot, whether it is at least as likely as not that the Veteran's right foot disability was caused by (i) his service-connected lumbar spine disability or (ii) his service-connected non-insertional Achilles tendonitis of the bilateral ankles.

f.  If the Veteran has a currently diagnosed disability of the right foot, whether it is at least as likely as not that the right foot disability was aggravated by (i) his service-connected lumbar spine disability, or (ii) his service-connected non-insertional Achilles tendonitis of the bilateral ankles.  Aggravation means that the disability permanently worsened beyond its natural progression

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The reviewer must explain the reasons behind any opinions provided.

4. After the above is complete, readjudicate the 
Veteran's claims.  If the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and he should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


